Citation Nr: 0835129	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
December 1999 to April 2000 and on active duty from February 
2003 to September 2003.  She continued to serve with the Army 
Reserves until August 2005.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in October 2007.  A transcript 
of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she currently suffers from a low 
back disorder as a result of heavy lifting, wearing full 
battle rattle, jumping on-and-off a five-ton truck, and 
sleeping on the hard ground during a period of active duty 
when her reserve unit was mobilized to participate in 
Operation Enduring Freedom.  On a post-deployment health 
assessment dated in July 2003, the veteran reported having 
back pain during her deployment to Southwest Asia.  However, 
she denied any current back pain. 

After a review of the record, the Board determines that a 
remand is necessary for further development of the claim.

The Board observes that VA has not fulfilled its duty to 
assist in attempting to obtain outstanding, relevant records.  
In this regard, the Board observes that the veteran's service 
personnel records indicate that, in or around June 2005, she 
was identified as having a P3 or P4 Profile, which 
disqualified her for retention in the Army Reserves.  
Nevertheless, the Board notes that the most recent service 
treatment record in the claims file that references the 
veteran's functional capacity and limitation is dated in 
November 2004.  Moreover, a review of the record reveals that 
the RO found that the service treatment records associated 
with the claims folder were incomplete and requested 
additional service treatment records from the 323rd Combat 
Support Hospital.  Although some records from this hospital 
are part of the record, it does not appear that any response 
was received to this additional request, and the RO did not 
further pursue these records or make a formal finding that no 
additional service treatment records were available.  
Accordingly, the Board finds that a remand is required in 
order for VA to fulfill its duty to assist by attempting to 
obtain available, relevant records.

Further, the Board notes that the veteran was afforded a VA 
examination in May 2006.  However, the Board finds that the 
examination was inadequate.  Specifically, the Board sees 
that the VA examiner performed an X-ray of the lumbosacral 
spine and found the lumbosacral spine to be normal.  
Nevertheless, the Board observes that the examiner stated 
that the claims file was reviewed, but did not address a 
February 2004 MRI report revealing a mild central disc 
bulging on the midline at L4-5 and mild concentric disc 
bulging at L3-4.  Although no medical record assigns an 
actual diagnosis to these findings, the report does cause the 
Board to question whether the veteran's lumbosacral spine is, 
in fact, normal.  

Moreover, the May 2006 VA examination report is inadequate 
because the VA examiner did not address the question of a 
nexus between the veteran's claimed back disorder and her 
military service.  Additionally, the Board does take into 
account the fact that, in a May 2005 physical therapy 
evaluation that was prior to her application for benefits, 
the veteran stated that she began experiencing back pain a 
couple of years before and identified, at least in part, the 
military activities that she claims caused her back disorder.  
Thus, the Board concludes that the claim must be remanded so 
that the veteran may be afforded another VA examination to 
address the existence and etiology of her claimed back 
disorder.

Finally, the Board notes that the veteran testified at her 
hearing that her primary care physician opined that her 
"slipped discs" were the result of her military activities.  
From the record, it appears that the veteran's primary care 
physician is Dr. S. H., who ordered the February 2004 MRI, as 
well as May 2005 physical therapy.  Records of Dr. S. H.'s 
direct treatment of the veteran are not in the claims file.  
The Board is aware that the veteran was provided with the 
opportunity to submit these records or authorize their 
release to VA, and she did not.  However, the Board 
determines that, under the circumstances of this case, the 
veteran should be specifically requested to submit or 
authorize release of the treatment records of Dr. S. H., to 
include any opinions Dr. S.H. may have advanced with regard 
to the etiology of the veteran's low back disorder.

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran submit or 
authorize the release of records of 
treatment by Dr. S. H.  All requests 
and responses, positive or negative, 
should be associated with claims file.

2.	Make further requests to the 323rd 
Combat Support Hospital for service 
treatment records until it is 
determined that any further attempts to 
attain such records would be futile.  
All requests and responses, positive or 
negative should be documented in the 
claims file.

3.	Upon completion of the above actions, 
schedule the veteran for another VA 
examination to determine the existence 
and etiology of a low back disorder.  
The claims file should be available for 
review, and the examination report 
should reflect that such review 
occurred.  The examiner should be 
particularly requested to consider the 
February 2004 MRI report.  All 
appropriate and necessary tests and 
measurements should be performed and 
their results, documented.  Upon review 
of the record and physical examination, 
the examiner should respond to the 
following question:

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's claimed low back disorder 
is a result of her active military 
service or active duty fro training?
The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the October 2006 
statement of the case.  The veteran and 
her representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


